Title: To Thomas Jefferson from James Webb, 23 April 1808
From: Webb, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington April 23 1808
                  
                  I am extreemly in want of money which I fear my property will be executed for if I do not settle it. I have taken the liberty of presenting your account for work done and should be much oblidgd to you if you would advance me the money for the case you bespoke of me. it is only the urgency of this business I should take the liberty asking and I do not know were else to apply I hope you’ll consider my case and assist me. I am a good deal in trouble as I am unused. to these things. I hope you’ll excuse my not waiting on you. I have sent my black boy which you’ll please to condecind to send an answer by.—
                  I am Yr much Obedgd Sert
                  
                     James Webb 
                     
                  
               